Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 49-71 are pending.
	Claims 49-71 are under examination on the merits.

Claim Rejections
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-61, 63, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG PUB 2005/0014224, publication date: 01/20/2005) in view of Freeman et al. (US PG PUB 2003/0232323, publication date: 12/18/2003, in IDS from 03/09/2020) and Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 03/09/2020).
	Collins et al. teach that GITR agonists, including fusion proteins containing GITRL, may be used to treat cancer by inducing the proliferation of effector T cells - “In another embodiment, the invention provides a method of treating cancer or an infectious disease in a subject, the method comprising the steps of obtaining a population of effector T cells, treating the population with a GITR agonist, and administering the treated population to the subject afflicted with cancer or an infectious disease. In another embodiment, the GITR agonist is selected from the group consisting of GITRL, an active fragment of GITRL, a fusion protein containing GITRL, a fusion protein containing an active fragment of GITRL, an agonistic small molecule, and an agonistic anti-GITR antibody. In another embodiment, the subject is afflicted with cancer and the treated population is used as a tumor vaccine. In another embodiment, the invention provides a pharmaceutical composition comprising a GITR agonist and a pharmaceutically acceptable carrier. In another embodiment, the GITR agonist is selected from the group consisting of GITRL, an active fragment of GITRL, a fusion protein containing GITRL, a fusion protein containing an active fragment of GITRL, an agonistic small molecule, and an agonistic anti-GITR antibody.” See [0038]-[0039]. “In another embodiment, the invention provides a method of inducing proliferation of a cell population containing effector T cells comprising administering a GITR agonist to the cell population. In another embodiment, the GITR agonist is selected from the group consisting of GITRL, an active fragment of GITRL, a fusion protein containing GITRL, a fusion protein containing an active fragment of GITRL, and an agonistic GITR antibody. In another embodiment, the effector T cells are CD4+ T cells or CD8+ T cells.” See [0027]. At [0090], Collins et al. teach that GITRL agonists may include an active fragment of GITRL fused to an Fc domain - “In one embodiment, the polynucleotides of the present invention are used to create GITR agonists, e.g., GITRL polypeptides, including active fragments and/or fusion polypeptides thereof, which are also within the scope of the invention. For example, a GITRL polypeptide or active fragments thereof may be fused to a second moiety, e.g., an immunoglobulin or a fragment thereof (e.g., an Fc binding fragment thereof). In some embodiments, the first polypeptide includes full-length GITRL polypeptide. Alternatively, the first polypeptide may comprise less than the full-length GITRL polypeptide. Additionally, soluble forms of GITRL may be fused through ‘linker’ sequences to the Fc portion of an immunoglobulin.”
Based upon the teachings of Collins et al., one of ordinary skill in the art would have been motivated to develop a fusion protein comprising GITRL fused to an Fc domain, because such a fusion protein would be expected to treat cancer by inducing the proliferation of effector T cells; however Collins et al. do not teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. These deficiencies are remedied by Freeman et al. and Camphausen et al.
	Freeman et al. teach that “[i]n order for T cells to respond to foreign proteins, two signals must be provided by antigen-presenting cells (APCs) to resting T lymphocytes… The first signal, which confers specificity to the immune response, is transduced via the T cell receptor (TCR) following recognition of foreign antigenic peptide presented in the context of the major histocompatibility complex (MHC). The second signal, termed costimulation, induces T cells to proliferate and become functional… Costimulation is neither antigen-specific, nor MHC restricted and is thought to be provided by one or more distinct cell surface polypeptides expressed by APCs.” See [0003]. At [0005], Freeman et al. teach that “[o]ne receptor to which [costimulatory peptides] B7-1 and B7-2 bind, CD28, is constitutively expressed on resting T cells and increases in expression after activation. After signaling through the T cell receptor, ligation of CD28 and transduction of a costimulatory signal induces T cells to proliferate and secrete IL-2… A second receptor, termed CTLA4 (CD152) is homologous to CD28 but is not expressed on resting T cells and appears following T cell activation.” At [0007], Freeman et al. teach that “[i]nhibitory receptors that bind to costimulatory polypeptides have also been identified on immune cells. Activation of CTLA4, for example, transmits a negative signal to a T cell. Engagement of CTLA4 inhibits IL-2 production and can induce cell cycle arrest… In addition, mice that lack CTLA4 develop lymphoproliferative disease… The blockade of CTLA4 with antibodies may remove an inhibitory signal, whereas aggregation of CTLA4 with antibody transmits an inhibitory signal. Therefore, depending upon the receptor to which a costimulatory polypeptide binds (i.e., a costimulatory receptor such as CD28 or an inhibitory receptor such as CTLA4), certain B7 polypeptides can promote T cell costimulation or inhibition. Furthermore at [0008]-[0009], Freeman et al. teach that PD-1 is a receptor that binds to PD-L1 and PD-L2, and similar to CTLA-4, PD-1 is induced on the surface of T cells upon activation. At [0011], Freeman et al. teach that “[t]he fact that PD-1 binds to PD-L1 and PD-L2 places PD-1 in a family of inhibitory receptors with CTLA4. While engagement of a costimulatory receptor results in a costimulatory signal in an immune cell, engagement of an inhibitory receptor, e.g., CTLA4 or PD-1 (for example by crosslinking or by aggregation), leads to the transmission of an inhibitory signal in an immune cell, resulting in downmodulation of immune cell responses and/or in immune cell anergy. While transmission of an inhibitory signal leads to downmodulation in immune cell responses (and a resulting downmodulation in the overall immune response), the prevention of an inhibitory signal (e.g., by using a non-activating antibody against PD-1) in immune cells leads to upmodulation of immune cell responses (and a resulting upmodulation of an immune response). At [0109], Freeman et al. teach fusion proteins comprising, for example, PD-1 linked to a “non-PD-1, non-PD-1 ligand, non-CTLA4, non-CD28, or non-B7 polypeptide molecule,” and Freeman et al. teach that in a preferred embodiment, the fusion protein comprises at least one biologically active portion of PD-1, such as an extracellular domain.
With respect to exploiting the PD-1/PD-L1 as a means of enhancing immune responses, at [0177], Freeman et al. teach that “the immune response can be stimulated by the methods described herein, such that preexisting tolerance is overcome. For example, immune responses against antigens to which a subject cannot mount a significant immune response, e.g., to an autologous antigen, such as a tumor specific antigens can be induced by administering an agent that blocks the interaction of a PD-1 ligand with PD-1… In one embodiment, a soluble PD-1 or a soluble PD-1 ligand that inhibits the interaction of a PD-1 ligand with PD-1, without modulating or while upmodulating the interaction between a B7 polypeptide and the PD-1 ligand, or by promoting the interaction of the PD-1 ligand with the B7 polypeptide, can be used to enhance an immune response (e.g., to a tumor cell). In one embodiment, an autologous antigen, such as a tumor-specific antigen can be coadministered.” Based upon these teachings, one of ordinary skill in the art would appreciate that when PD-L1 binds to PD-1 on activated T cells, said activated T cells receive an inhibitory signal, thereby decreasing immune responses; however if the binding of PD-L1 to PD-1 on activated T cells can be prevented, for example, by administering soluble PD-1, which would be expected to bind to PD-L1 and prevent the interaction of PD-L1 and PD-1 on activated T cells, immune responses may be enhanced. Therefore based upon the teachings of Freeman et al., one of ordinary skill in the art would have been motivated to administer PD-1 to cancer patients, because the administration of PD-1 would be expected to prevent the binding of PD-L1 to PD-1 on activated T cells, thereby enhancing the T cell mediated immune response to tumor cells such that preexisting tolerance to a tumor is overcome.
Camphausen et al. teach Fc fusion proteins having novel arrangements, see Abstract. One such arrangement is the Fc-X arrangement, which comprises a polypeptide attached to the C-terminus of an Fc domain, see [0052]. Camphausen et al. further teach that said polypeptide may be linked to said Fc domain via a linker, such as a natural, non-artificial, linker that would be expected to display decreased immunogenicity than, for example, an artificial linker, see [0052]. At [0082], Camphausen et al. teach that Fc fusion proteins may comprise an Fc portion that is a hinge-CH2-CH3 domain, and said Fc portion may belong to any antibody class, such as IgG, and any antibody subclass, such as IgG1, IgG2, IgG3, or IgG4, and at [0079], Camphausen et al. teach that Fc regions of the invention may be human immunoglobulins. Camphausen et al. also teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see [0153] and [0158], and Camphausen et al. teach that in order to produce said Fc proteins, said expression vectors may be introduced into host cells, including mammalian cells, see [0164] and [0166].
One or ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Collins et al., Freeman et al., and Camphausen et al. to develop a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. One of ordinary skill in the art would have been motivated to do so, because based upon the teachings of Collins et al., one of ordinary skill in the art would have been motivated to develop a fusion protein comprising GITRL fused to an Fc domain, because such a fusion protein would be expected to treat cancer by inducing the proliferation of effector T cells. Furthermore based upon the teachings of Freeman et al., one of ordinary skill in the art would have been motivated to administer PD-1 to cancer patients, because the administration of PD-1 would be expected to prevent the binding of PD-L1 to PD-1 on activated T cells, thereby enhancing the T cell mediated immune response to tumor cells such that preexisting tolerance to a tumor is overcome. Therefore based upon the teachings of Freeman et al., one of ordinary skill in the art would have been motivated to modify the fusion protein comprising GITRL fused to an Fc domain of Collins et al. to further comprise PD-1, because in view of these references, there would have been a reasonable expectation that combination cancer therapy comprising the administration of a fusion protein comprising GITRL fused to an Fc domain and PD-1 would provide a therapeutic benefit by boosting anti-tumor T cell responses. Furthermore based upon the teachings of Camphausen et al., one of ordinary skill in the art would appreciate that the co-administration of GITRL-Fc and PD-1 could be carried out by modifying the fusion protein comprising GITRL fused to an Fc domain of Collins et al. to comprise a PD-1 molecule, wherein said PD-1 molecule is conjugated to said GITRL-Fc in an Fc (hinge-CH2-CH3)-X arrangement, specifically, wherein said PD-1 molecule is conjugated to the C-terminus of the Fc domain of said GITRL-Fc. One of ordinary skill in the art would have been motivated to do so, because the resultant molecule would reasonably be expected to treat cancer. Further the resultant GITRL/hinge-CH2-CH3/PD-1 molecule would provide a convenient means of administering both GITRL-Fc and PD-1 in a single medicament. It is noted that the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. reads on a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, thus meeting the limitations of claims 49, 53, and 54.
With respect to claim 50, as indicated above, at [0090], Collins et al. teach that GITRL polypeptides of the invention may include full-length GITRL polypeptide, which would include all of the extracellular domain of GITRL, and Freeman et al. teach that the extracellular domain is a biologically active portion of PD-1. Therefore one of ordinary skill in the art would have been motivated to prepare the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. to comprise the extracellular domains of GITRL and PD-1.
With respect to claims 51 and 52, based upon the references cited, one of ordinary skill in the art would reason that the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. is capable of inhibiting immunosuppressive signals, for example, by reducing the immune inhibitory signal generated when PD-1 on T cells is bound by PD-L1.
With respect to claim 55, given that the GITRL and PD-1 components of the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. are separated by a hinge-CH2-CH3 linker, one of ordinary skill in the art would reason that said GITRL and PD-1 components are adequately spaced such that they are able to simultaneously bind their respective receptors/ligands.
With respect to claims 56-58, based upon the references cited, one of ordinary skill in the art would appreciate that the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. is capable of promoting the stimulation and expansion of CD4+ and CD8+ anti-tumor T cell populations, which would be expected to enhance the tumor killing activity of anti-tumor T cells and provide a sustained immunomodulatory effect. It is further noted that since the instantly claimed invention and the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. are identical, both inventions would be expected to display the same functional characteristics. Therefore the limitations of claims 56-58 do not distinguish the instantly claimed invention from the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al.
With respect to claims 59 and 60, as indicated above, at [0079] and [0082], Camphausen et al. teach that Fc fusion proteins may comprise a human Fc portion that is a hinge-CH2-CH3 domain, and said Fc portion may belong to any antibody class, such as IgG, and any antibody subclass, such as IgG1, IgG2, IgG3, or IgG4. Based upon this information, one of ordinary skill in the art would have been motivated to prepare and test modifications of the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. that comprise different human IgG Fc region subclasses, such as IgG2, IgG3, or IgG4, to determine if any one of said modifications improved the clinical properties, such as efficacy or the safety profile, of the invention of Collins et al., Freeman et al., and Camphausen et al.
With respect to claim 63, at [0073], Collins et al. teach the mouse GITRL of SEQ ID NO: 2, which shares 99.3% homology with the instant SEQ ID NO: 57, see Sequence Listing, below.

Sequence Listing
RESULT 26 20220511_174802_us-16-813-165-57.align500.rapbm.
Sequence 2, Application US/10853032
Publication No. US20050014224A1
APPLICANT: Collins, Mary
LENGTH: 173

Query Match - 99.3%; Matches - 131; Mismatches - 1

Qy          1 TSLKPTAIESCMVKFELSSSKWHMTSPKPHCVNTTSDGKLKILQSGTYLIYGQVIPVDKK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         42 TSLKPTAIESCMVKFELSSSKWHMTSPKPHCVNTTSDGKLKILQSGTYLIYGQVIPVDKK 101

Qy         61 YIKDNAPFVVQIYKKNDVLQTLMNDFQILPIGGVYELHAGDNIYLKFNSKDHIQKTNTYW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        102 YIKDNAPFVVQIYKKNDVLQTLMNDFQILPIGGVYELHAGDNIYLKFNSKDHIQKNNTYW 161

Qy        121 GIILMPDLPFIS 132
              ||||||||||||
Db        162 GIILMPDLPFIS 173

One of ordinary skill in the art would have been motivated to prepare a GITRL/hinge-CH2-CH3/PD-1 molecule that comprises SEQ ID NO: 2 of Collins et al., because the resultant GITRL/hinge-CH2-CH3/PD-1 molecule would be useful for investigating anti-tumor T cell responses in mice.
With respect to claims 66 and 67, as detailed above, Camphausen et al. teach that Fc fusion proteins may be maintained as nucleic acids in expression vectors, see [0153] and [0158], and Camphausen et al. teach that in order to produce said Fc proteins, said expression vectors may be introduced into host cells, including mammalian cells, see [0164] and [0166]. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain nucleic acids that encode the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. in expression vectors that may be introduced into host cells to produce the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. Furthermore methods of maintaining desired polypeptides in nucleic acid expression vectors that may be introduced into host cells for protein production are methods that are well-known and routinely practiced in the art. Also with respect to claim 61, one of ordinary skill in the art would reason that upon the introduction of an expression vector comprising a nucleic acid that encodes the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. into a suitable mammalian host cell, the GITRL/hinge-CH2-CH3/PD-1 molecules produced by said host cell would be properly folded by said host cell, secreted, and functional as a single polypeptide chain, thus meeting the limitations of claim 61.
With respect to claim 68, given that the GITRL/hinge-CH2-CH3/PD-1 molecule of Collins et al., Freeman et al., and Camphausen et al. may be used in the treatment of cancer, one of ordinary skill in the art would have been motivated to prepare pharmaceutical compositions comprising said GITRL/hinge-CH2-CH3/PD-1 molecule for use in treating subjects.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG PUB 2005/0014224, publication date: 01/20/2005) in view of Freeman et al. (US PG PUB 2003/0232323, publication date: 12/18/2003, in IDS from 03/09/2020) and Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 03/09/2020), as applied to claims 49-61 and 66-68, and further in view of Li et al. (US PAT 8,735,553, issue date: 05/27/2014, in IDS from 03/09/2020).
The teachings of Collins et al., Freeman et al., and Camphausen et al. are detailed above. Although these references teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, these references do not teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, wherein the portion of PD-1 is at least 95% identical to the amino acid sequence of the instant SEQ ID NO: 32. This deficiency is remedied by Li et al.
Li et al. teach a PD-1 molecule having the amino acid sequence of SEQ ID NO: 2, and SEQ ID NO: 2 of Li et al. shares 100% sequence homology with the instant SEQ ID NO: 32.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Collins et al., Freeman et al., and Camphausen et al. with the teachings of Li et al. to develop a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. One of ordinary skill in the art would have been motivated to do so, because Collins et al., Freeman et al., and Camphausen et al. teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. Furthermore Li et al. teach a PD-1 molecule having the amino acid sequence of SEQ ID NO: 2, which shares 100% sequence homology with the instant SEQ ID NO: 32. One of ordinary skill in the art would therefore appreciate that by modifying the invention of Collins et al., Freeman et al., and Camphausen et al. to comprise the PD-1 molecule of Li et al., the resultant invention would provide a means for treating cancer that provides a therapeutic benefit by boosting anti-tumor T cell responses.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG PUB 2005/0014224, publication date: 01/20/2005) in view of Freeman et al. (US PG PUB 2003/0232323, publication date: 12/18/2003, in IDS from 03/09/2020) and Camphausen et al. (US PG PUB 2014/0113370, publication date: 04/24/2014, in IDS from 03/09/2020), as applied to claims 49-61, 63, and 66-68, and further in view of Jung et al. (WO 2005/047334, international publication date: 05/26/2005, in IDS from 03/09/2020).
The teachings of Collins et al., Freeman et al., and Camphausen et al. are detailed above. Although these references teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, these references do not teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, wherein the linker comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 72. This deficiency is remedied by Jung et al.
Jung et al. teach IgG Fc fragments useful as drug carriers, see p. 1. Jung et al. further teach that “among several subclasses of IgG, IgG4 has the lowest binding affinity to complement C1q. The decrease in binding affinity to the complement results in a decrease in or removal of antibody-dependent cell-mediated cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC), and thus, unnecessary immune responses are not induced in vivo. IgG2 and IgG4 Fc fragments have weaker binding affinity to C1q than IgG1, and the IgG4 Fc fragment has the weakest activity. Therefore, since, to be used as a drug carrier, the Fc fragment linked to a drug preferably has weaker effector functions such as ADCC and CDC, with respect to the objects of the present invention, preferred are IgG2 Fc and IgG4 Fc fragments, more preferred are Fc fragments having the amino acid sequences of SEQ ID Nos. 8, 10, and 23.” See paragraph bridging p. 18 and 19. As indicated in the Sequence Listing below, SEQ ID NO: 10 of Jung et al. is at least 95% identical to the amino acid sequence of the instant SEQ ID NO: 72.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Collins et al., Freeman et al., and Camphausen et al. with the teachings of Jung et al. to develop a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain, wherein the linker comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 72. One of ordinary skill in the art would have been motivated to do so, because Collins et al., Freeman et al., and Camphausen et al. teach or suggest a heterologous chimeric protein comprising: (a) a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, (b) a second domain comprising a portion of GITR ligand (GITRL) that is capable of binding a GITRL receptor, and (c) a linker linking the first domain and the second domain and comprising a hinge-CH2-CH3 Fc domain. Furthermore Jung et al. teach the IgG4 Fc fragment of SEQ ID NO: 10, which is at least 95% identical to the amino acid sequence of the instant SEQ ID NO: 72. Jung et al. also teach that said IgG4 Fc fragment is useful as a drug carrier, and Jung et al. teach that said IgG4 Fc fragment is appropriate for in vivo use. As indicated above IgG4 has a low binding affinity to complement C1q, which decreases or removes ADCC or CDC, thereby inhibiting unnecessary immune responses. One of ordinary skill in the art would therefore appreciate that by modifying the invention of Collins et al., Freeman et al., and Camphausen et al. to comprise the IgG4 Fc fragment of Jung et al., the resultant invention would provide a means for treating cancer that provides a therapeutic benefit by boosting anti-tumor T cell responses, and the resultant invention would be further be expected to have a favorable safety profile, given that said IgG4 Fc fragment of Jung et al. would reasonably be expected to limit unnecessary immune responses.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Notes on Written Description
The claims recite both a portion of PD-1 that is capable of binding a PD-1 ligand and a portion of GITRL that is capable of binding an GITRL receptor. With respect to these limitations, attention is drawn to the teachings of Zhang et al. (Immunity, 20: 337-347, 2004, in IDS from 03/09/2020), Chattopadhyay et al. (PNAS, 104(49): 19452-19457, 2007), and Bodmer et al. (TRENDS in Biochemical Sciences, 27(1): 19-26, 2002). Zhang et al. provide the amino acid sequence of both human and mouse PD-1, and Zhang et al. prepared numerous mouse PD-1 mutants with the aim of mapping the ligand binding surface of PD-1, see p. 340. Importantly at p. 343, Zhang et al. teach that “[t]he crystal structure of PD-1 provided critical information for rational mutagenesis studies, which resulted in an outline of the ligand binding surface on this costimulatory receptor. The hydrophobic residues identified to be critical for ligand binding (I93, L95, and I101) all cluster in the hydrophobic patch on the front face of mouse PD-1. These residues are surrounded by the three charged residues (K45, K98, and E103) and two polar residues (N33 and H96) that are also involved in the PD-1/B7-H1 interaction (Figures 1 and 7). The hydrophobic center (I93, L95, and I101) and charged residues (K45 and E103) contribute significant binding energy to the receptor/ligand interaction, as indicated by the complete loss of ligand binding upon the mutation of these residues. Other polar residues surrounding the hydrophobic patch (N33, H96, K98) may mainly function in stabilizing the orientation between the receptor and ligand and determining the specificity of the interaction, as mutation of these residues results in reduced, but not abolished, ligand binding.” It is noted that amino acid residues I93, L95, I101, K45, K98, E103, and N33 are identical in both mouse and human PD-1, see Figure 5C of Zhang et al. Based upon the teachings of Zhang et al., one skilled in the art would have a general understanding of the critical amino acid residues that are involved in the binding of PD-1 to its ligand, and therefore one skilled in the art would reasonably be able to envisage a portion of PD-1 that is capable of binding a PD-1 ligand. 
Chattopadhyay et al. performed studies to map the GITR binding sites on human GITRL, and determined that “the AA’, CD, DE and GH loops of hGITRL contribute to receptor binding and recognition (Fig. 4B) and are consistent with a homology model of the hGITRL-GITR complex (Fig.4C) that was generated by using the recently reported hOX40L-OX40 complex structure (12) as the template. The model suggests that solvent-accessible residues from the AA’, CD, DE, and GH loops of hGITRL lie in close proximity to hGITR and thus are poised to contribute to the hGITR recognition surface.” See p. 19455 and 19456. The amino acid sequences of the AA’, CD, DE, and GH loops of hGITRL are known in the art, as indicated at Fig. 2 of Bodmer et al. Based upon these teachings, one skilled in the art would have a general understanding of the critical amino acid residues that are involved in the binding of GITRL to GITR, and therefore one skilled in the art would reasonably be able to envision a portion of GITRL that is capable of binding to GITR.
Accordingly as indicated above, the claims recite both a portion of PD-1 that is capable of binding a PD-1 ligand and a portion of GITRL that is capable of binding an GITRL receptor; however based upon the references cited, it is submitted that one skilled in the art could reasonably envisage both a portion of PD-1 that is capable of binding a PD-1 ligand and a portion of GITRL that is capable of binding an GITRL receptor. As such it is the Examiner’s position that the claims do not suffer from any deficiencies with respect to 35 U.S.C. 112(a) as lacking adequate written description.

Notes on 35 U.S.C. 103
Claims 65 and 69-71 are not included in the rejection of the claims under 35 U.S.C. 103, because the recited heterologous chimeric proteins comprise a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand and a second domain comprising a portion of GITRL that is capable of binding a GITRL receptor, wherein said portion of PD-1 is at least 95% identical to the amino acid sequence of SEQ ID NO: 32 and said portion of GITRL is at least 95% identical to the amino acid sequence of SEQ ID NO: 57. At [0073], Collins et al. teach the mouse GITRL of SEQ ID NO: 2, which shares 99.3% homology with the instant SEQ ID NO: 57, see Sequence Listing, above. At p. 635, Chattopadhyay et al. (PNAS, 105(2): 635-640, 2008, hereafter referred to as “Chattopadhyay II”) teach that “The degree of sequence identity between human and mouse orthologs of GITRL/GITR (≈50–60%) is similar to that which exists between human and mouse orthologs of other TNF/TNFR family members (8, 11). However, mouse GITRL does not recognize the human receptor, and human GITRL does not bind the mouse receptor (12), suggesting that these putative orthologs do not share a common recognition surface for their cognate binding partners. Interestingly, recent findings suggest that the GITRL:GITR signaling pathway plays different roles in mice and humans…” Based upon the teachings of Collins et al. and Chattopadhyay II, one skilled in the art would reason that the GITRL component of the instantly claimed heterologous chimeric protein is a mouse GITRL that would not be expected to bind to human GITRL receptors, such as human GITR. At p. 8 of the instant specification, human PD-1-Fc-OX40L (also referred to as SL-279252) is disclosed, and the human PD-1 component of SL-279252 shares 100% homology with the portion of PD-1 comprising SEQ ID NO: 32. As such the claimed heterologous chimeric protein, which comprises a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand and a second domain comprising a portion of GITRL that is capable of binding a GITRL receptor, wherein said portion of PD-1 is at least 95% identical to the amino acid sequence of SEQ ID NO: 32 and said portion of GITRL is at least 95% identical to the amino acid sequence of SEQ ID NO: 57, appears to be a heterologous chimeric protein comprising a mouse GITRL, which does not bind to human GITR, and a human PD-1. One of ordinary skill in the art would not have had ample motivation to prepare such a heterologous chimeric protein as opposed to either a mouse GITRL/mouse PD-1 construct or a human GITRL/human PD-1 construct, especially given that mouse GITRL would not be expected to bind human GITR and elicit a biological response in humans.

Allowable Subject Matter
Claim 65 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 69-71 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642